Order
PER CURIAM.
Randy Warren appeals his conviction for assault in the third degree, pursuant to § 565.070 RSMo 2000, a class A misdemeanor, obtained in the Boone County Circuit Court, for which he was sentenced to one year in the Boone County jail. Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).